SWANN, Judge.
Appeal from a final decree in a divorce proceeding. Reversed and remanded.
The husband, James Edward Smith, appeals a decree ordering him to pay, inter alia, $50 per week for the child support of the parties’ two minor children, and $350 for the wife’s attorney’s fee.
The wife, Louise Smith, filed her complaint for divorce against her husband and the trial court entered an order requiring him to pay temporary alimony and child support to the extent of $50 per week. A final decree was subsequently entered for the wife for child support and attorney’s fees, and the husband now appeals from that final decree.
The record discloses no testimony relating to the needs of the two minor children. There is a complete lack of testimony pertaining both to the reasonableness of the fee for the wife’s attorney and to the nature of such services. Furthermore, the appellee has even failed to file a brief in this appeal.
There is uncontradicted evidence to the effect that, although the husband earned $119 per week, net, at the time the temporary alimony was granted, he had been discharged from that job and was earning approximately $50 per week at the time of the final hearing. The final decree, thus, appears to award the husband’s entire income to his former wife for child support. 5
We therefore reverse the decision of the trial court on the grounds that there was insufficient evidence adduced upon which to base either the award of $50 per week for child support or the $350 for attorney’s fees. This cause is hereby remanded to the trial court for further consideration, without prejudice to the entry of an award of the same amounts as herebefore granted, or in greater or lesser sums, provided that sufficient evidence is produced before the trial court to support any award entered.
It is so ordered.